Citation Nr: 0629799	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  05-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1989 to April 1992, 
and had more than 11 months of additional prior inactive duty 
service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 decision by the RO 
which denied, in part, service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

In the instant case, the veteran was scheduled for, and 
appeared pro se at the RO for a videoconference hearing 
before the undersigned member of the Board on September 5, 
2006.  At that time, a service officer from Disabled American 
Veterans (DAV) accepted appointment as the veteran's 
representative and requested to rescheduled the hearing so 
that he could review the claims file and prepare an adequate 
presentation.  He requested that the Board return the case to 
the RO.  The undersigned, who was also the presiding Board 
Member, finds that good cause has been demonstrated and 
grants the representative's request to reschedule.  On 
remand, DAV will have an opportunity to review the record or 
offer any argument on behalf of the veteran.  Therefore, the 
appeal must be returned to the RO for appropriate action as 
provided for under 38 C.F.R. §§ 20.704(c), 20.1304(a) (2005).  

Additionally, the Board notes that, it appears that ongoing 
development (and some of which appears incomplete) was being 
undertaken by the RO prior to certification and transfer of 
the case to the Board in August 2006.  However, it also 
appears that the RO did not consider any of the evidence of 
record that it obtained and that was submitted to the RO for 
review in connection with the veteran's claim.  The Board 
notes that the statement of the case was issued in November 
2004 and that subsequently, the RO obtained information from 
the Naval Historical Center dated in February 2005 as well as 
the National Personnel Center in June 2006.  The RO also 
obtained a VA examination of the veteran in May 2005.  In 
addition, the veteran submitted a statement from his mother 
dated in May 2005.  It does not appear that the veteran's 
claim was addressed in light of this additional evidence 
obtained by the RO and that submitted by the veteran as there 
is neither a subsequent adjudication nor supplemental 
statement of the case (SSOC).  Therefore, on remand, the RO 
must provide the veteran and his representative with a 
supplemental statement of the case addressing the evidence 
relevant to the issue on appeal. 

In light of the foregoing, and to ensure full compliance with 
due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate 
review.  Accordingly, the claim is REMANDED for the following 
action:  

1.  The RO should review and adjudicate 
the merits of the claim based on all the 
evidence of record, including all 
evidence associated with the claims file 
subsequent to the November 2004 SOC.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

2.  The veteran's local representative 
should be afforded an opportunity to 
review the claims folder and submit a 
statement on behalf of the veteran.  

3.  The veteran should be scheduled for a 
videoconference hearing before a member 
of the Board of Veterans' Appeals as soon 
as practicable.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


